 Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 1 of 10




                       Exhibit

         Eighth Judicial District Court
            Clark County, Nevada

Summons and Complaint, A-17-765722-C
  Julie A. Clemons v. Marcus G. Brandt;
         United States of America
             Case 2:19-cv-00248-RFB-BNWElectronically
                                          Document       1-1 Filed 02/11/19 Page 2 of 10
                                                      lssued
                                                          11812019 5:26 PM




                  SEI
              I
                  JOSHUA Y. AItlG, ESQ. NV Bar #14026)
              2   Email: j a@trt au lp a d d al aw. c o m
                  PAI]L PADDA LAW, PLLC
              3
                                                                                                                              t
                  4560 South Decatur Boulevard, Suite 300                                                                     i
                  Las Vegas, Nevada 89103
              4                                                                                                                r
                  Tele: (702) 366-1888
              5   Fax: (702) 366-1940

              6   Attorneys   for Plaintiff
              7
                                    IN TIIE EIGHTH JTJDICIAL DISTRICT COI]RT
              8
                                                     CLARK COI]NTY, NEVN)A
              9
                  JULIE A. CLEMONS, individually;                                    CASE NO.: A-17 -7 65722-C
             l0
                                              Plaintifi                              DEPT.: XtV     (r4)
vE
rrU-

Flcl
       x-n   11

                         vs.
dE,H         t2
                                                                                     STJMMONS.CIYIL
t'E  XS
'- cOF-      l3   MARCUS G. BRANDT, individually; THE
                  UNITED STATES OF AMERICA; DOES I
ST,EE        l4
                  through )t inclusive; and ROE
             15   CORPORATIONS I througlr X, inclusive;

eEgg         t6          Defendants.
             17
BESPp
<E
frs    fi    t8
                  NOTICE! YOU IIAVE BEEN SUED. THE COURT IUAY DECIDE AGAINST YOU

             19
                  WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN TWENTY

             20
                  DAYS. READ THE INFORMATION BELOW.
                  TO THE DEFENDAI\T(S) THE IINITED STATES OF AMERICA.: A civil complaint has
             2t
                  been filed by the   Plaintiff against you for the relief           set   forth in the complaint.
             22

             23
                      1. If you inte,nd to defend this lawsuit, within               twenty days after this summons is senred on

                         you, exclusive of the day of senrice, you must do the following:
             24

             25
                                      a. File with the clerk of this court, whose address is shown below, a formal
                                         written response to the complaint in accordance with the rules of the court,
             26
                                         with the appropriate filing fee.
             27

             28



                                                                             I

                                                   Case Number:   A-17 -7 657 22-C
              Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 3 of 10




               I                   b.   Serve a copy of your response upon the attorney whose name is shown

               2                        below.

               3          Unless you respond, your default will be entered upon application of the Plaintiff, and this

               4          corrrt may enter   a   judgment against you for the relief demanded in the complaint, which

               5          could result in the taking of money or property or other relief requested in the complaint.

               6     3.   The State of Nevada, its political subdivisions, agencies, officers, ernployees, board

               7          members, commission members and legislators, each have 45 days after se,lrrice of this

               8          srmrmons within which to file an answer or other responsive pleading to the complaint.

               9

              10           Respectfully submitted by:
-. o     o
vE
Fio
         xn   1l
                           PAUL PADDA LAW, PLLC                              STEVEN D. GRIERSON
dH"H          12

d€5 S         13   By:
<EEE
lr{ -o i fr   14
                           MICHAEL C. LAFIA, EsO.
<tf;          15
                           4560 South Decatur Boulevard Suite 300
                           Las Vegas, Nevada 89103                           Eighth Judicial District Court of Nevada
                                                                             Regional Justice Center
E EFH         16           Attornqtfor Plaintiff                             200 kwis Avenue

;Esg          17                                                             Las Vegas, N     89155
<e
tug fl   .g
              18
                                                                             Marie Kramer

              19

              20

              2t
              22

              23

              24

              25

              26

              27

              28



                                                                      2
                 Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 4 of 10
                                                                                                          Electronically Filed
                                                                                                          11312019 2:30 PM
                                                                                                          Steven D. Grierson
                                                                                                          CLERK OF THE     I




                  I
                      COMP
                      MICHAEL C, LAFIA, ESQ. (W Bar #12989)
                                                                                                          &,,*l
                      Email : mcl@paulpaddalaw. corn
                  2
                      JOSHUA Y. ANG, ESQ. (NV Bar #14026)
                  3   Emul: j a@p au lp add al aw. c o m
                      PATIL PADDA LAW, PLLC
                  4   4240 West Flamingo Road, Suite 220
                      Las Vegas, Nevada 89103
                  5
                      Tele: (702) 366-1888
                  6   Fax: (702) 366-1940                                                                                        =
                                                                                                                                 iTj
                                                                                                                                 a)
                                                                                                                                 -rl
                  7   Attorneys for Plaintiff
                                                                                                                                 T-I
                  8
                                         IN THE EIGHTH JI]DICIAL DISTRICT COIJRT
                  9
                                                       CLARKCOTJNTY, NEVADA
                 10
           o          JULIE A. CLEMONS, individuully;                                   CASE NO.: A-17 -7 65722-C
Vo         X     11

                                                Plaintifl                               DEPT.: XIV (14)
EE"g
 --^       N'
                 12
-G0):
-       ^6 o     13           vs.                                                          PLAINTIFF'S FIRST AMENDEI)
                                                                                                   COMPLNNT
3iEr             14   MARCUS c. BRANDT, individually; THE
                 15
                      I.]NITED STATES OF AMERICA; DOES I
EEgF                  through X, inclusive; and ROE
                 16   CORPORATIONS I through X, inclusive;
IE!3
De e             17                             Defendants.
<$
A. -
FIH
           .u
            (D   18
                              Plaintiff Julie A. Clemons ("Julie" or "Plaintiff'hereinafter) by and through her attorneys
                 19
                      of record, from the law firm of Peur Pepoe LArw, PLrc, hereby alleges the following in support
                 20

                 2l   of this lawsuit:

                 22

                 23

                 24

                 25

                 26

                 27

                 28



                                                                                 I


                                                      Case Number:   A-1   7-765722-C
              Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 5 of 10




                                                                    I.
               I
                                                        JI]RISDICTION AI\ID VENTIE
               2
                             l.     This civil action is brought by Plaintiffpursuant to the statutory and common law
               3
                   of the State of Nevada. Venue is appropriate in this Court because all wents gving rise to the
               4

               5   present @uses of action occured        in Clark County, Nevada. The amount in controversy in this
               6   case is   in excess of $15,000.00.
               7
                                                                     rr.
               8                                        GEIYERAL ALLEGATIONS

               9             2.     This lawsuit is regarding a Motor Vehicle Accident        ("lvfvA')   occurring on or
              10
                   about Dece,nrber I l, 2015, involving Plaintiffand Defendant Marcus G. Brandt ("Brandf') who
         Y

Vo       X    1l
                   was driving a rental vehicle which, upon information and belief, was being used to tansport
E E"g         t2
-^6=A o€\ O
i-t'€T\
-             13   United States active duty military personnel. (This MVA henceforth shall be refe,ned to as the

SiEE          t4   "subject incident.")
              l5             3.     At all times relevant herein, Julie A. Clemons was, and is a resident of Clark
eEsf;
r ?zi         16
                   County, Nevada.
-rljS         t7
                             4.                                                                   w6,
3s E          18
                                    Upon information and belief, Defendant Marcus G. Brandt               and is, a resident


              l9   of Fairfax County, Virginia.

              20             5.     Upon information and belief, Defendant United States of America is party to this
              2t
                   lawsuit as Defendant Brandt was negligent while acting within ttre course and scope of his
              22
                   employme,nt and/or duties with the military where rurder the circumstances,       if a private person,
              23

              24
                   the United States would be liable to    Plaintitrin   accordance with Federal law and the laws of the

              25   State of Nevada

              26             6.     The true nzlmes and capacities of the Defendants designated herein as DOES I-X
              27
                   and ROE CORPORATIONS             I-X, inclusive, ffi€ preseirtly r:nknown to Plaintiff, who therefore
              28



                                                                         2
              Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 6 of 10




                   sues these Defendants   by such fictitious names. Plaintiff is informed and believes, and therefore
               1


               2   alleges, that the Defendants, and each          of them, designated as DOES I-X                 and ROE

               3   CORPORATIONS I-)q inclusive, ile, or may be, legally responsible for the eve,nts referred to in
               4
                   this action, and caused darnages to Plaintiff, as herein alleged.   Plaintiffwill   ask leave of this Court
               5
                   to amend the Complaint to insert the trre names and capacities of such Defendants when the same
               6

               7
                   have been ascertained, and to join them in this action, together wittl the proper charges and

               8   allegations.

               9           7.      Upon information and belief, DOES I-X and ROES CORPORATIONS I-X are
              10
                   individuals and/or employers of named and/or unnaured Defendants who may be liable in
        U
Vo      X     1l
                   negligence generally, or pursuant to N.R.S . 41.130, which states:
EE"g
 Cl :r irr'
              t2
- ^ -3a
,-   -O\ O                 "...[eJxcept as otherwise provided in N.R.S. 41.745, whenever any person slull
              13
                          suffer personal injury by wrongful act, neglect or default of another, the person
3*Ex          t4          causing the injury is liable to the person injured for damages; and where the
                          person catsing the injury l's employed by another person or corporation
              l5          responsible for his conduct, that person or corporation so respowible is liable to
EEpE          t6          the person injuredfor damages. "

3 ss3         t7           8.      Upon information and belief, DOES I-X may be immediate family members of

3s 3          r8
                   Defendants who may be liable for Defendants' negligence, prusuant to NRS 4l .4Hl0, which states:
              l9
                           "...any liability imposed upon a wife, husband, son, daughter, father, tnother,
              20          brother, sister or other immediate member of a family aising out of his or her
                          driving and operating a motor vehicle upon a highwqt with the perruission,
              2t
                          express or implied, of such owner is hereby imposed upon the owner of the motor
              22          vehicle, and such owner shall be jointly and severally liable with his or her wife,
                          hwband, son, daughter, father, mother, brother, sister, or other immediate
              23          member of thefomilyfor any damages proxirnately resultingfrom such negligence
                          or willful misconduct, and such negligent or willful misconduct shall be imputed
              24
                          to the owner of the motor vehiclefor all purposes of ciil damages-"
              25
                          9.      Upon information and belief, at all times relevant herein, all Defendants known or
              26

              27
                   unlorown were agents, seruants, employees, or joint ve,lrttrrers of every other Defendant known

              28   or unknown herein,   ffid at all times mentioned herein were acting within the scope        and course   of
            Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 7 of 10




                      said agency, employment, or     joint venture, with knowledge and pemrission and consent of all
                 1


             2       other named or unnamed Defendants.

                 3           10.     Upon information or beliet on or about Decerrber 11,2015, Julie was the operator
             4
                     of a 2008 Nissan Altima.
             5
                             ll.     Upon information or belief, on or about December        ll,    2015, Defendant Brandt
             6
                     was the operator of a rented 2015 Ford Transit Wagon.
             7

             8               12.     Upon information or belief, on or about December         ll,   2015, at the time of the
             9       subject incident, Defendant Brandt was using said 2015 Ford Transit Wagon to transport active
            t0
                     duty United States military personnel.
t\     o
Vo     X    1l
                             13.     Upon information and belief, the 2015 Ford Transit Wagon was rented from EAN
E E"s       t2
-^6^€\= A
i.EGF
-
        O   l3       Holdings, LLC by the United States to transport its active duty military personnel. Defendant

S    EiE    t4       Brandt was the assigned driver, and was himself an active duty United States military officer.

            15
EEAF                         14.     Upon information or belief, on or about Decernber ll, 2015, at or near the
            16
Ig!5        t7
                     intersection between West Desert krn Road and Polaris Avenue, Defendant Brandt, driving the


3$ E        18
                     2015 Ford Transit Wagon, followed too close behind Julie's vehicle and collided with the rear       of

            19       Julie's 2008 Nissan Altima, ultimately causing a chain of collisions by pushing Julie's vehicle

            20       into another vehicle in front of it.
            2t
                                                                      rII.
            22                                          FIRST CAUSE OF ACTION
                                                                 Negligence
            23

            24
                             15.     Plaintiffre,peats and re-alleges the allegations set forttr in paragraphs I through 14

            2s       above, and incorporate the same as though fully set forth herein.

            26

            27

            28



                                                                       4
            Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 8 of 10




                 I
                             16.     Defendant Brandt owed Julie a duty of care to operate the 2015 Ford Transit

             2       Wagon he was driving on the date of the subject incident in a reasonable and safe mann€r,.and a

             3       duff to avoid the subject collision(s) with Julie's vehicle.
             4
                             17.     Defendant Brandt breached his duties to Julie whe,n he negligently and carelessly
             5
                     operated his vehicle and caused the subject incident.
             6

             7
                             18.     Upon information and belief, Defendant Brandt knew or should have known

             8       through the exercise of due care that the negligent and unsafe manner in which he was operating

             9       his vehicle posed a risk to public safety, and could result in a motor vehicle collision.
            10
                             19.     Upon information and belief, Defe,ndant United States of America is vicariously
Vo
       U
       X    ll
                     liable and/or liable under the doctrine of respondent superior for the damages caused by the

ilE
- -o\
i-,E€r
       I
       e,
            t2
            t3       actions of Defendant Brandt.

SiEE        t4               20.     As a direct and proximate result of the negligence and carelessness of Defendants,
            l5
A   t?r     t6
                     Julie sustained injuries to her bodily limbs, organs and systems, all or some of which may be

T EfE                permanent and disabling, and all to Julie's general and special damages       in a sum in   excess   of
-lBjS F\/
i-'-
J=
            t7
                     Fiftee,n Thousand Dollars (S t 5,000.00).
d<+ fi      l8
            l9              20.      As a direct and proximate result of the negligeirce and carelessness of Defendants,

            20       Julie received medical and other teatnent for the aforementioned injuries, and said senrices, care,
            2t
                     and treatne,nt are continuing, and shall continue into the future, all to the damages of Julie.
            22
                            21.      As a direct and proximate result of the negligence and carelessness of Defendants,
            23
                     Julie has incurred, and continues to incur, medical expenses, loss of income, and loss of earning
            24

            25       capacity, as well as property damage, loss of use, diminution of value, and re,lrtal expenses, ood

            26       all to Julie's general and special             in
                                                          damages        a   strm in excess of Fifteen Thousand Dollars
            27
                     ($15,000.00).
            28
              Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 9 of 10

                                                          .'

                    t
                                 22.      As a result of Defendants'negligence and carelessness, it has been necessary for

                   2     Julie to retain the law firm of Peur Peooe LAw, PtLc, to prosecute this action, and Julie is

                   3     therefore entitled to recover r@sonable attorney's fees and costs.
                   4

                   5
                        I                                                 fv.
                                                          SECOND CAUSE OF ACTION
                   6

                   7             23-      Plaintiffs repeat and re-allege the allegations set forth in paragraphs I through22
                   8
                         above, and incorporate the same as though    fully set forth herein.
                   9
                                 24.      Upon information and belie{, as a result of negligent actions and omissions,
               l0
                         Defendant Brandt was in violation of traffic laws, statutes, codes and/or ordinances,
Vo
'\U
iN
         X
         r<
               ll                                                                                              includiog,

                         but not limited to, following more closely to another vehicle than was reasonable and prudent
d3-,9          t2
*^6I o
E eS F         13        (NRS 4848. t27).
s€iE           t4
                                 25.     At all times herein mentioned,
3 g?*
                                                                          these laws w€re designed and enacted to protect a
               15
                        class   of persons, in particular motorists and     pedestrians,   to which Julie belonged.   Upon
sfgE          t6
-rl,jS        t7
                        information and beliefi, Julie's injurias and damages were at all times relevant hereto,
                                                                                                                 and still

3s       E    l8        arg the tWe of hann these laws were designed and enacted to protect.

              19                26.      As a result of his violation of fiaffic laws, Defendant Brandt was negligent per se
              zol
                        and is liable for all of Julie's injuries and damages arising therefrom.
              2t
                                27.      As a direct and proximate result of Defendant Brandt's violation of traffic [aws,
              22

              23
                        Julie sustained injuries to her bodily limbs, organs and systems, all or some of which
                                                                                                               may be
              24        permane'nt and disabling, and all to Julie's general and special damages
                                                                                                 in a sum in excess      of
              25
                        Fifteen Thousand Dollars ($ I 5,000.00).
              26
                                28. As a direct and proximate result of the negligence, carelessness                and/or
              27
                        recklessness   of Defendant Brandt, Julie has incurred, ord continues to incur, medical expenses,
              28
             Case 2:19-cv-00248-RFB-BNW Document 1-1 Filed 02/11/19 Page 10 of 10




                      loss of in@me, and loss of eaming capacity, as well as property damage, loss ofuse, diminution
                  I
              2       of value, aod rental expenses, ffid all to Julie's general and special damages in an amount in

              3       excess of Fifteen Thousand Dollars ($15,000.00).

              4
                             29.     As a result of Defendant Brandt's negligence and                carelessness,   it has been
              5
                      necessary for Julie to retain the law firm of Paur Paooa LAw,           Prrc to prosecute this action, and
              6
                      Julie is therefore entitled to recover reasonable attomey's fees and costs.
              7

              8                                                           v.
                                                           RELIEF REOUESTEI)
              9

             l0              WHEREFORE, Plaintifi, expressly rese,nring ttre right to amend this Complaint prior to,
         U
Vo       X   1t       or at the time of, trial of this action to conform with the evide,nce, prays for judgment against

EE"gA        t2       Defendants as follows:
-.6
-    =O
    aO\      r3
                             l.      Set this matter for trial by   jury on a date certain;
3EEE         l4
             l5
                             2.      For general and special damages and losses, including pain and suffering and
EEfl?
r?tE         t6                      punitive damages, sustained by Plaintiffs in a total amount in excess of Fifteeir

-:i'iS       17                      Thousand Dollars ($15,000.00).; the exact sums be determined at the time of trial;

3s I         l8
                             3.      For reasonable attorney's fees and costs of suit;
             l9
                             4.      For pre and post-judgment interest at the statutory rate;
             20

             2t              5.      For property damages sustained by Plaintiffs, and;

             22              6.      For such other and further relief as the Coun may deem just and proper.

             23              DATED this    _   day of January,20l9.
             24
                                                                              Respectfully subrnitted by:
             25

             26                                                               PAUL-PADDA LAW, PLLC
                                                                                .-1
             27                                                     By:
                                                                                      G
                                                                              Mtcrner C. L.l,rn, Ese
             28
                                                                              Josnue Y. ANc, Ese.

                                                                              Attorneys   for Plaintiff
                                                                          7
